                 Case 2:20-cr-00218-KJM Document 32 Filed 11/19/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00218-KJM
12                                 Plaintiff,             STIPULATION AND ORDER RE SUBMISSION
                                                          OF ELECTRONIC SIGNATURES
13                          v.
14   DOUGLAS GREGORY EDWARDS,
15                                Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America (the “government”), by and through its attorney of record, and
19 defendant Douglas Gregory Edwards, both individually and by and through his counsel of record,

20 hereby stipulate as follows and request that the Court make the following findings:

21          1.      Pursuant to court order, the defendant is currently on pretrial release on the condition that
22 he remain confined to his parents’ residence in Oakland, California. ECF No. 14.

23          2.      Obtaining actual signatures from the defendant would be both impracticable and
24 imprudent in light of safety measures in place across the State of California to combat the COVID-19

25 public health pandemic.

26          3.      The defendant has consulted with his counsel regarding this stipulation and the use of
27 counsel’s electronic signature to file documents on the defendant’s behalf.

28 ///

      STIPULATION AND [PROPOSED] ORDER RE SUBMISSION      1
      OF ELECTRONIC SIGNATURES
                 Case 2:20-cr-00218-KJM Document 32 Filed 11/19/20 Page 2 of 2


 1          4.      Pursuant to General Order 616, the defendant consents to his counsel electronically

 2 signing the following documents on his behalf: i) the waiver of indictment form and ii) the waiver of

 3 personal appearance for the arraignment on the information and consent to appear via videoconference

 4 (if a written waiver is required by the Court).

 5

 6          IT IS SO STIPULATED.

 7

 8    Dated: November 18, 2020                              MCGREGOR W. SCOTT
                                                            United States Attorney
 9

10                                                          /s/ SAM STEFANKI
                                                            SAM STEFANKI
11                                                          Assistant United States Attorney
12

13    Dated: November 18, 2020                              /s/ CHRISTINA SINHA
                                                            CHRISTINA SINHA
14                                                          Counsel for Defendant
15                                                          DOUGLAS GREGORY EDWARDS

16

17

18                                         FINDINGS AND ORDER

19          IT IS SO FOUND AND ORDERED this 19th day of November, 2020, that, pursuant to General

20 Order 616, counsel for the defendant is authorized to sign the above referenced documents in this case

21 on her client’s behalf using defense counsel’s electronic signature.

22 Dated: November 19, 2020

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER RE SUBMISSION    2
      OF ELECTRONIC SIGNATURES
